960 F.2d 150
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Raymond JOHNSON, also known as Skinny, Defendant-Appellant.
No. 92-1290.
United States Court of Appeals, Sixth Circuit.
April 14, 1992.

Before KEITH and MILBURN, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.


1
Defendant is charged with violations of 21 U.S.C. §§ 841(a)(1), 846 and 843(b)(4).   Defendant appeals the February 27, 1992, order of the district court finding that he presented both a risk of flight and a danger to the community, and ordering him detained pending trial.   The government opposes the release of defendant, and seeks affirmance of the district court's detention order.


2
On review, the district court's factual findings will not be disturbed unless they are clearly erroneous.   Mixed questions of law and fact and legal conclusions are reviewed  de novo.   United States v. Hazime, 762 F.2d 34, 37 (6th Cir.1985)  Upon consideration, we conclude that the district court did not err in finding that the government met its burden of proving that defendant presented both a risk of flight and a danger to the community and in ordering defendant detained pending trial.   See 18 U.S.C. § 3142(e);  United States v. Hazime, supra.   Therefore, it hereby is


3
ORDERED and ADJUDGED that the February 27, 1992, order of the district court is affirmed.